                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

IN THE MATTER OF                 )
THE EXTRADITION OF                )           Case No. 20-mj-1069-DLC
MICHAEL L. TAYLOR                 )
                                  )
_________________________________

IN THE MATTER OF                          )
THE EXTRADITION OF                        )   Case No. 20-mj-1070-DLC
PETER M. TAYLOR                           )
                                          )

               DEFENDANTS’ REPLY TO GOVERNMENT’S RESPONSE

       Defendants/Relators Michael L. Taylor and Peter M. Taylor, through the undersigned

counsel, hereby file this reply to the Government’s “Response to New Arguments Raised by

Defendants in Support of Their Motion to Quash Arrest Warrants or for Release from Detention.”

(Case No. 4:20-mj-01069, Doc. 32; Case No. 4:20-mj-01070, Doc. 31; hereinafter, “Response”.)

       First, none of the points or arguments advanced by the government in its Response are new

or any different from matters the parties already have addressed in their papers or during the

hearing on June 22, 2020. Today’s filing by the government is little more than an unauthorized

sur-reply brief which does not even identify or respond to anything new in the Taylors’ reply brief,

but merely reiterates arguments the government has previously made.

       Second, the government’s “complexity” argument misses the Taylors’ point and conflates

other arguments. In Matter of Extradition of Drumm, 150 F. Supp. 3d 92 (D. Mass. 2015), this

Court rejected a relator’s argument that the “complexity of the underlying charges” would delay

the proceedings by requiring the parties to “litigate the underlying criminal charges or to engage

in extensive discovery for the extradition hearing.” Id. at 99. Drumm did not involve a highly

technical dispute, as here, regarding the applicability of an underlying foreign law. In fact, the
relator in Drumm did not even advance the likelihood of success on the merits (on either factual

or legal grounds) as a special circumstance warranting release on bail. See id. at 97-100.

          Third, the government’s rejoinder to Mr. Marino’s declaration (which removed any doubt

that the Taylors returned to the United States knowing full well that Japan could, and was likely

to, request their extradition) continues to press an argument that strains logic. If the Taylors

intended to flee, why would they go to one of only two places in the world from which Japan could

seek to extradite them?1 That would make no sense.

          The government attempts to support its argument by citing to Man-Seok Choe v. Torres,

525 F.3d 733 (9th Cir. 2008), but that case is inapposite and the government completely ignores

that what the Taylors did here in returning to Massachusetts was the exact opposite of what the

relator in Choe did in traveling to Los Angeles.

          While Choe was an extradition case, the issue the Ninth Circuit was addressing when it

used the language the government quotes was not risk of flight but a question of tolling of the

statute of limitations. Choe was a Korean citizen who had left South Korea for California upon

learning he was under criminal investigation. He took up residence in Los Angeles, but South

Korea eventually sought to extradite him. 525 F.3d at 736, 741.

          One of the arguments Choe made in defense to the extradition request was that the

prosecution would be barred by the statute of limitations if it had been committed in the United

States, which was an exception to extradition under the treaty. The magistrate judge, and

ultimately the Ninth Circuit, rejected that argument by finding that the U.S. statute of limitations

would have been tolled under 18 U.S.C. § 3290 because Choe had fled from justice. 525 F.3d at

740-41. For tolling to apply, the government had to prove Choe (1) “inten[ded] to avoid arrest or


1
    Japan only has extradition treaties with the United States and South Korea.

                                                   2
prosecution” and (2) committed a “volitional act” of concealment. Id. at 741. The court held that,

based on the evidence, when he left South Korea in 1999 (within the statute of limitations) he “was

aware that he was the subject of a criminal investigation … and, consequently, that he did so in

order to avoid being taken into custody.” Id.

       Choe, however, argued that tolling did not apply because “he did not conceal himself” but

“lived openly in Los Angeles, operated his business in his own name and applied for U.S.

citizenship.” 525 F.3d at 741. In addressing this argument, the Ninth Circuit made the statement

quoted by the government here (i.e., “He may have felt safe enough being thousands of miles away

from the government that was seeking to prosecute him.”), but the court’s point was that the fact

that he could have taken additional steps to conceal his whereabouts did not mean he was not a

fugitive from justice because his “volitional act” of concealment “occurred when he left Korea

clandestinely and placed himself beyond the jurisdiction of the Korean authorities.”                Id.

Accordingly, the requirement for tolling was satisfied by his departure from South Korea

irrespective of anything he else he did, or did not do, once outside South Korea.

       Setting aside the very different issues in the two cases (here, risk of flight; in Choe, tolling

of the statute of limitations), here we have the exact opposite scenario from that presented in

Choe. Choe left South Korea clandestinely to place himself beyond the jurisdiction of the Korean

authorities. The Taylors left Lebanon openly to place themselves within the reach of the Japanese

authorities in the United States where their extradition could be sought. The Taylors’ actions thus

rebut any suggestion that they have any intention of fleeing—which they do not.

       Finally, we note that the government’s continued insistence that Peter Taylor’s planned

departure for Lebanon on May 20, 2020 was an attempt to flee not only defies logic, but runs

counter to the government’s own argument that Peter Taylor is an “expert escape artist.” No one



                                                  3
intending to flee, much less an “expert escape artist” intending to do so, would make their escape

by commercial air travel, booked in his own name 10 days in advance.

       For these and all of the reasons previously stated, the Court should grant the Taylors’

Motion, quash the provisional arrest warrants, and release them forthwith. In the alternative, the

Court should grant the Taylors release, with reasonable conditions, pending the outcome of a final

extradition determination.


Dated: June 23, 2020                                Respectfully submitted,
                                                    By their attorneys,

                                                    /s/James P. Ulwick
                                                    James P. Ulwick (pro hac vice)
                                                    KRAMON & GRAHAM, P.A.
                                                    One South Street, Suite 2600
                                                    Baltimore, MD 21202
                                                    Tel. (410) 752-6030
                                                    julwick@kg-law.com

                                                    Counsel for Peter M. Taylor


                                                    /s/ Tillman J. Finley (by permission)
                                                    Daniel Marino (pro hac vice)
                                                    dmarino@marinofinley.com
                                                    Tillman J. Finley (pro hac vice)
                                                    tfinley@marinofinley.com
                                                    MARINO FINLEY LLP
                                                    800 Connecticut Avenue, N.W., Suite 300
                                                    Washington, DC 20006
                                                    Tel: 202.223.8888
                                                    Counsel for Michael L. Taylor

                                                    /s/ Paul V. Kelly (by permission)
                                                    Paul V. Kelly (BBO No. 267010)
                                                    Jackson Lewis, P.C.
                                                    75 Park Plaza
                                                    Boston, MA 02110
                                                    Tel (617) 367-0025
                                                    paul.kelly@jacksonlewis.com

                                                4
    /s/ Abbe David Lowell (by permission)
    Abbe David Lowell (pro hac vice)
    Christopher D. Man
    Zachary B. Cohen
    Winston & Strawn LLP
    1901 L Street, N.W.
    Washington, DC 20036
    Tel. (202) 282-5875
    adlowell@winston.com

    Counsel for Michael and Peter Taylor

    /s/ Robert Sheketoff (by permission)
    Robert Sheketoff (BBO# 457340)
    One McKinley Square
    Boston, MA 02119
    Tel. (617) 367-3449
    sheketoffr@aol.com

    Counsel for Michael L. Taylor




5
                               CERTIFICATE OF SERVICE

       I, James P. Ulwick, certify that service of this motion was made on the above date by and
through the ECF filing system.

                                                   /s/ James P. Ulwick _____________
                                                   James P. Ulwick




                                               6
